Case 1:19-cr-20300-BB Document 50 Entered on FLSD Docket 05/05/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-20300-CR-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 NORKA M. GARCIA,

        Defendant,

 and

 DIANE M. TRAINOR,

        Garnishee.

 _______________________________/


                                             ORDER

        THIS CAUSE is before the Court upon the Government’s Motion for Disposition, ECF

 No. [46] (“Motion”), requesting an order for disposition of assets identified in the Garnishee’s

 Answer to the Writ of Garnishment pursuant to 28 U.S.C. § 3205(c)(7). The Court has considered

 the Motion, the record in this case, the applicable law, and is otherwise fully advised. For the

 reasons set forth below, the Motion is denied.

        A writ of garnishment was issued against Defendant Norka Garcia (“Defendant”) in this

 case on September 27, 2019, for the purpose of securing payment of a criminal restitution

 judgment. ECF No. [29]. This writ of garnishment was served upon Defendant’s counsel, Diane

 Trainor (“Garnishee”), on March 9, 2020, ECF No. [35], and Garnishee filed an Answer to Writ

 of Garnishment on March 27, 2020, which explained that Garnishee has $60,000.00 in her client

 trust account for the benefit of Defendant’s ex-husband but is being held until the completion of
Case 1:19-cr-20300-BB Document 50 Entered on FLSD Docket 05/05/2020 Page 2 of 2

                                                                  Case No. 19-20300-CR-BLOOM

 the terms of the couple’s Mediated Marital Settlement Agreement. ECF No. [40] at 1-2. The

 Government now seeks an order directing Garnishee to deposit the $60,000.00 from her client trust

 account with the Clerk of Court because “the restitution obligations of [Defendant and her ex-

 husband co-defendant] are joint and several,” and the Government’s restitution lien against

 Defendant attaches to the $60,000.00. ECF No. [46] at 2.

        “A court may issue a writ of garnishment against property (including nonexempt

 disposable earnings) in which the debtor has a substantial nonexempt interest and which is in the

 possession, custody, or control of a person other than the debtor, in order to satisfy the judgment

 against the debtor.” 28 U.S.C. § 3205(a). However, the statute does not empower a court to garnish

 the property of a third party due, nor does the Government cite to any authority for their request.

 Absent providing some legal basis for garnishing the assets of a third party due to a joint and

 several restitution order, the Court will not authorize the garnishment of Defendant’s ex-husband’s

 funds held in Garnishee’s client trust account. To the extent that the Government wishes to apply

 the $60,000.00 to the restitution amount, it may seek to garnish these funds in Defendant’s ex-

 husband’s criminal case, United States v. Jorge Garcia, 19-cv-20586-CR-COOKE.

        Accordingly, it is ORDERED AND ADJUDGED that the Government’s Motion, ECF

 No. [46], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 5, 2020.




                                                      __________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                 2
